DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-9, in the reply filed on 11/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, the claim recites a method of vacuum bagging a composite part in which an embossed layer having a surface allowing for the flow of air is used.  The claim also requires the limitation that the system “does not include a breather fabric” rendering the claim indefinite.  The term “breather fabric” is not given a specific definition in the specification.  The specification only refers to “a breather fabric that is included in a conventional vacuum bagging system”.   The broadest reasonable interpretation of the term “breather fabric” as conventionally used in vacuum bagging is unclear as there are a variety of breather materials including woven, nonwoven and films that all could potentially read upon a breather fabric including the embossed release film of claim 7.  See for example ¶ 0043 of Rotter et al. (Pub No 2018/0304606).  It is unclear if applicant intends the limitation to only refer to additional layers consisting of a relatively thick non-woven material as mentioned in the background section.  It is unclear if applicant’s own embossed release film reads upon a broadest reasonable interpretation of a breather fabric.  
Claims 8-9 are rejected as they depend upon claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kline et al. (PN 4548859).
With regards to claim 7, Kline teaches a method of fabricating a composite part comprising loading a fibrous material of an uncured composite part (90) on a mold (56) as seen in Fig. 4 and curing the uncured part to form the composite part (col 1 ln 15-20).  Kline teaches placing the uncured part in a vacuum bagging system comprising placing an embossed release film (silicone release compound coated textured material 78) on the uncured composite part in which as seen in Fig. 8 the release layer comprises a raised pattern having a regular repeating arrangement to allow for air to flow in an upper and lower pathway, covering the uncured composite and the embossed release film with a vacuum bag film (60), sealing (68) the film to the mold and evacuating air from an interior space between the vacuum bag film and the mold such that air flows through the upper and lower air pathway (Fig. 6).  Kline does not teach an additional conventional breather fabric layer.
With regards to claim 8, Kline teaches a silicone that does not adhere (col 7 ln 14-29).
With regards to claim 9, as seen in Fig. 7 and 8 the upper and lower pathways are uniform across the sheet as the underlying sheet material is a repeating textured pattern. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (PN 5807593) in view of Durret et al. (NPL Superhydrophobic polymeric films with hierarchical structures produced by nanoimprint and plasma roughening).
With regards to claims 7 and 9, Thompson teaches a method of fabricating a composite part comprising loading a fibrous material of an uncured composite part (10) on a mold (26) as seen in a conventional prior art process in Fig. 1 in which the composite part laid upon a mold is covered with a vacuum bagging system, placed in an autoclave and cured (col 1 ln 49-61).  Thompson teaches an inventive embodiment in which the vacuum bagging system does not include a breather fabric in which a release film (parting film 22) is placed upon the uncured composite part and the uncured composite part and release film are covered with a vacuum bag film (composite film 42, 44 as seen in Fig. 2).  Thompson teaches applying an edge sealant to seal the vacuum bag to the mold for application of vacuum (col 1 ln 55-61).  Thompson teaches that the parting film 22 is a fluorinated ethylene propylene film (col 2 ln 9-11).  Thompson does not explicitly teach that the release film (parting film 22) comprising an embossed film comprising a raised pattern having a regular, repeating arrangement and defining an upper air pathway and a lower air pathway.
Durret relates to the study of structured polymeric films and teaches that for common commercial polymeric films such as FEP (similar film to that of Thompson) the surface properties of the film can be improved by imparting a structure to the surface of the film to impart super-hydrophobicity and self-cleaning properties highly desirable for a wide variety of industries (Abstract, Introduction, Polymeric Materials section 2.1, Conclusion).  Durret teaches a simple process of providing a uniform repeating structure (Fig. 2) on films such as FEP to improve the film including superhydrophobic behavior.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the improved FEP film of Durret in the process of Thompson as both relate to FEP films with Durret working on commercially available FEP films presenting a reasonable expectation of success, and doing so improves the surface characteristics as discussed in Durret of the film yielding improved predictable results.
Regarding the limitation that the evacuation of air from an interior space causes air to flow through the upper air pathway and the lower air pathway, as seen in the images of Durret the structured surface provides for a regular repeating arrangement of embossments corresponding to an upper air pathway adjacent the surface of the film and a lower air pathway between the protrusions on the film surface.  As discussed in Durret the structure is such that liquids cannot penetrate the roughness on the surface of the film due to surface tension and thus gasses are present between the outer surface of the film and the roughness asperities.  
With regards to claim 8, Thompson teaches that the FEP film is a parting film or release film and thus releases or parts with the object.  Further the process of Thompson in view of Durret teaches a similar vacuum bag method with a similarly uniformly textured release film.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742